Citation Nr: 1454775	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiac disability, to include atrial fibrillation, to include as secondary to a service-connected disability 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.

The issues of entitlement to service connection for hypertension, lung disease, to include chronic obstructive pulmonary disease and asthma, alcohol use disorder, tobacco use disorder, obesity, back pain, chronic gastroparesis, intestinal perforation, ileostomy, to include as due to service-connected PTSD; entitlement to service connection for gastroesophageal reflux disease (GERD), delayed gastro emptying, Barrett's esophagus, gout, cerebral vascular disease, residuals of a stroke, and metabolic syndrome, to include as secondary to service-connected PTSD and diabetes mellitus; and entitlement to service connection for carpal tunnel syndrome, to include as secondary to service-connected diabetes mellitus have been raised by the record in the November 2014 Appellate Brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his November 2014 Appellate Brief, the Veteran's representative asserted that the Veteran's atrial fibrillation was caused or aggravated by his service-connected diabetes and numerous non-service-connected disorders, including hypertension, lung disease, alcohol use disorder, tobacco use disorder, and obesity.  As noted in the introduction, the representative also asserted that those conditions were caused or aggravated by the Veteran's service-connected PTSD and / or diabetes mellitus.  As those claims have not been properly developed and adjudicated, the Board is referring them to the AOJ for proper development and adjudication.  The Veteran's current appeal, however, is "inextricably intertwined" with the claims referred herein to the AOJ.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the issue of entitlement to service connection for a cardiac disability, to include atrial fibrillation, must be adjudicated after full development and adjudication of the referred service connection claims.

In addition to the intertwined issues, there are also outstanding records relevant to the Veteran's claim.  VA treatment records noted that the Veteran received private treatment from the Meadville Hospital and from a Dr. Shah.  VA treatment records also indicated that the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits.  The Board notes that the aforementioned private treatment and SSA records have not been associated with the claims file.  Accordingly, reasonable efforts must be made to obtain and associate with the claims file the outstanding records.  

Additionally, while the Veteran was provided VA examinations in April 2011 and March 2013, neither examiner addressed whether the Veteran's atrial fibrillation was caused or aggravated by his service-connected diabetes mellitus.  The Board has not overlooked the February 2009 statement by Dr. Buetikofer noting that it was possible that the Veteran's diabetes contributed to his arrhythmia.  However, the Board finds that the opinion is speculative and therefore inadequate for adjudicating the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding a medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection).  Accordingly, a VA opinion addressing the relationship, if any, between the Veteran's atrial fibrillation and service connected diabetes mellitus is needed.  



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142, for all private care providers, to include the Meadville Hospital and Dr. Shah.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  Additionally, the Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Contact the SSA and request a copy of any decision made pursuant to a claim by the Veteran for disability benefits, as well as the medical records upon which any decision was based.  

All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, provide the Veteran appropriate notice under 38 C.F.R. § 3.159(e) (2014) and an opportunity to respond.

3.  Obtain all VA treatment records for the Veteran from October 2011 to present.  All attempts to obtain these records should be documented in the claims file.

4.  Fully develop and adjudicate all reasonably raised claims, to include those claimed to be the cause of the Veteran's heart disease (i.e. hypertension, lung disease, alcohol use disorder, tobacco use disorder, and obesity) noted in the introduction above.

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any cardiac disability.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all current cardiac disabilities.

Then, the examiner should address the following: 

a.  List all diagnosable cardiac disabilities.  The examiner is specifically requested to reconcile his or her diagnosis or diagnoses with the diagnoses of record.  

b.  For any diagnosed cardiac disability, state whether it is at least as likely as not (50 percent probability or more) that it began in service or is otherwise related to service.  

c.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed cardiac disability was caused or aggravated by any of the Veteran's service-connected disabilities, including any disability for which service-connection s granted as a result of the adjudication of the referred claims in this decision.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravated means chronically worsened beyond the natural progression.

A full and complete rationale for any opinion expressed is required.  

6.  After conducting any other development warranted, readjudicate the issue of entitlement to service connection for a cardiac disability on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




